An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STA-TE OF NEVADA

NANCY MARTINEZ; RYLAND HOMES No. 6491’?
N EVADA, LLC; AND B8517“
INDUSTRIES, INC.,

Appellants,

vs.
DAVYN RIDGE HOMEOWNERS'
ASSOCIATION,

Res (ancient.

     

ORDER DISMISSING APPEAL
Pursuant t0 the stipulation 0f the parties, and cause
appearing, this appeal is dismissed. The parties shall bear their own casts
and attorney fees. NRAP 42(13)‘
It is; so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE  LINDEW
BY: 

cc: Hon. David B. Barker, District Judge
Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC
Law Ofﬁces 9f Peter Goldstein
Perry 35 Westbmnk, P.C.
Eighth District Court Clerk

SUPREME CUUHT
OF
NEVADA

CLERK’S ORDER

 3321933..“